Title: To Benjamin Franklin from Barbeu-Dubourg, 28 June 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
ce 28e. juin 1779
J’ai l’honneur de vous renvoyer cy joint votre manuscrit sur la morale des echecs dont j’ai gardé copie, que j’enverrai au 1er. jour a imprimer dans le journal de Paris, si vous ne vous hâtez de me le defendre. Et apres en avoir laissé gouter au public le plaisir pur, je pourrai bien le lendemain ou surlendemain le faire suivre de mes petites reflexions, car il m’en roule par la tête quelques unes à ce sujet; et quand elles s’eloigneroient un peu de votre opinion, vous m’avez deja passé plus d’une fois de semblables ecarts qui ne peuvent porter aucune atteinte a l’inviolable attachement que je vous ai voué
Dubourg
 
Notation: Dubourg Paris 28 juin 1779.
